DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The status of the 08/29/2022 claims, is as follows: Claim 1 has been amended; Claims 3-4, and 7 have been withdrawn; Claims 1-9 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
In claim 1:
The limitation “metamaterial structure capable of” in line 3
“structure” is the generic placeholder. 
“capable of” is the functional language.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: 
The limitation “a metamaterial structure" recited in line 3 of claim 1 has been described in the originally-filed specification in para. 0028 as to include “the first conductor layer 31a, the second conductor layer 35a (individual conductor layers 36a) having a periodic structure, and the dielectric layer 33a sandwiched between the first conductor layer 31a and the second conductor layer 35a. This allows the first metamaterial structure 30a to radiate infrared rays having a maximum peak of the non-Planck distribution when thermal energy is input from the heating body 23.” It also covers structures related to: the magnetic polariton, see, e.g., claim 9, paragraphs [0017], [0029], [0030] of the original specification, and Figs. 1 and 3; and structures related to a plurality of microcavities, see, e.g., paragraphs [0018], [0055] of the original specification and Figs. 8 and 9.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Michiro (JP 2016031816, previously cited) in view of Kondo (JP 2015198063, previously cited) and Nath (US 3995934, newly cited)
Regarding Claim 1, Michiro discloses an infrared processing device (infrared processing apparatus 10) comprising: 
an infrared heater (filament 32; fig. 1) including a heating body (filament 32) (para. 0016, lines 1-5); 
an inner tube (inner tube 36) surrounds the infrared heater (filament 32) (para. 0016, lines 1-3; fig. 1), and transmits infrared rays of the peak wavelength (wavelength) (para. 0017, lines 224-227); and 
an outer tube (outer tube 40) that surrounds the inner tube (inner tube 36) and forms, between the inner tube (inner tube 36) and the outer tube (outer tube 40), an object channel (flow path 47) through which a processing object (refrigerant) is allowed to flow (para. 0018). 
MIchiro further discloses a metamaterial structure (microcavities) may be formed on a surface of the infrared heater (heating element) or the surface of a member arranged between the heater and an object being processed (coating film 82) to increase the emissivity of infrared rays in a specific wavelength range (para. 0044, lines 788-790). 

    PNG
    media_image1.png
    443
    532
    media_image1.png
    Greyscale

Michiro does not disclose:
a metamaterial structure capable of, when thermal energy is input from the heating body, radiating infrared rays which have a maximum peak of a non-Planck distribution and whose maximum peak has a peak wavelength of 2 microns or more and 7 microns or less; and
the inner tube contains a fluorine-based material having a C-F bond. 
However, Kondo discloses an infrared processing device (infrared heater 10) comprising a metamaterial structure (microcavity forming body 30) capable of, when thermal energy is input from a heating body (heater main body 11) (para. 0016), radiating infrared rays which have a maximum peak of a non-Planck distribution (non-Planck distribution) (para. 0023, lines 319-321) and whose maximum peak has a peak wavelength of 2 microns or more and 7 microns or less (peak wavelength of 5 to 7 microns). 

    PNG
    media_image2.png
    428
    369
    media_image2.png
    Greyscale

Nath discloses an inner tube (tube 10) that contains a fluorine-based material having a C-F bond (PTFE) which transmits infrared rays of a peak wavelength of 2 microns or more and 7 microns or less (3.2 microns) (col. 2, lines 26-35; fig. 1) (according to originally-filed specification para. 0010, “Specific examples of the fluorocarbon resin include polytetrafluoroethylene (PTFE), perfluoroalkyl vinyl ether copolymer (PFA), hexafluoropropylene copolymer (FEP), and ethylene-ethylene tetrafluoride copolymer (ethylene-tetrafluoroethylene copolymer, ETFE). 

    PNG
    media_image3.png
    447
    678
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the infrared processing device of Michiro to include the metamaterial structure radiating infrared rays which have the maximum peak of the non-Planck distribution and whose maximum peak have the peak wavelength of 2 microns or more and 7 microns or less as taught by Kondo, in order to selectively emit infrared ray in a desired wavelength (para. 0023, lines 313-324 of Kondo). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inner tube of Michiro to contains the fluorine-based material having the C-F bond as taught by Nath, which is known to absorb as little as possible of the wavelength range to be transmitted, thereby yielding efficient transmission of desired wavelength range (col. 1, lines 29-49 of Nath). 

Regarding Claim 2, Nath discloses the fluorine-based material having a C-F bond is a fluorocarbon resin (PTFE) (according to originally-filed specification, para. 0011, fluorocarbon resin include PTFE).
Regarding Claim 5, Michiro discloses the infrared processing device (infrared processing apparatus 10), wherein the outer tube (outer tube 40) includes a reflecting body (reflective layer 41) that reflects infrared rays of the peak wavelength on at least part of the inner peripheral surface (inner surface of outer tube 40) (para.0019). 

Regarding Claim 6, Michiro discloses the infrared processing device (infrared processing apparatus 10), wherein in the inner tube (inner tube 36), a pressure of an internal space in which the heating body (filament 32) is disposed is reducible (para. 0017, lines 230-231).

Regarding Claim 8, Kondo discloses the metamaterial structure (microcavity forming body 30) capable of radiating infrared rays which have maximum peak, wherein the peak wavelength of the maximum peak is more than 3.5 pm and 7 pm or less (peak wavelength of 5 to 7 microns) (para. 0023, lines 319-321).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the modification of Michiro (JP 2016031816, previously cited), Kondo (JP 2015198063, previously cited), and Nath (US 3995934, newly cited), in view of Araci (US 20120235067, previously cited)
Regarding Claim 9, the modification of Michiro, Kondo, and Nath discloses substantially all of the claimed features as set forth above. Kondo discloses the metamaterial structure (microcavity forming body 30) is coupled to the heating body (para. 0023, lines 310-312). 
The modification does not disclose is the metamaterial structure includes, in sequence from the heating body, a first conductor layer, a dielectric layer joined to the first conductor layer, and a second conductor layer having a plurality of individual conductor layers that are each joined to the dielectric layer and are periodically disposed so as to be away from each other.
However, Araci discloses a metamaterial structure (tunable infrared plasmonic emitting structure) includes a first conductor layer (a second conductive layer 1c) , a dielectric layer (dielectric layer 1b) joined to the first conductor layer (a second conductive layer 1c), and a second conductor layer (first conductive layer) having a plurality of individual conductor layers (relief features) that are each joined to the dielectric layer (dielectric layer 1b) and are periodically disposed so as to be away from each other (“relief features are separated from each other by adjacent recessed features”, abstract).

    PNG
    media_image4.png
    249
    424
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the metamaterial structure of Kondo with metamaterial structure of Araci, in order to incorporate known metamaterial structure in order to selectively emit desired wavelength range (para. 0003-0005 and abstract of Araci). 
The modification results in the metamaterial structure of Araci to be coupled to conducting member 20 and heating element 11 of Kondo, and the metamaterial structure includes, in sequence form the heating body, the first conductor layer, the dielectric layer joined to the first conductor layer, and the second conductor layer having the plurality of individual conductor layers that are each joined to the dielectric layer and are periodically disposed so as to be away from each other.

Response to Argument
Applicant's arguments filed on 08/29/2022 have been considered but they are considered moot in view of a new ground of rejections in the present Office Action. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONITA KHLOK whose telephone number is (571)270-7313.  The examiner can normally be reached on M-F: 9:00am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BONITA KHLOK/Examiner, Art Unit 3761                                                                                                                                                                                                        
 /TU B HOANG/ Supervisory Patent Examiner, Art Unit 3761